Citation Nr: 1220241	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  11-12 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease and degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right hip.

3.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee.

4.  Entitlement to an effective date prior to May 10, 2004 for service connection for degenerative joint disease and degenerative disc disease of the lumbar spine.

5.  Entitlement to an effective date prior to May 10, 2004 for service connection for degenerative joint disease of the right hip.

6.  Entitlement to an effective date prior to May 10, 2004 for service connection for degenerative joint disease of the right knee.
REPRESENTATION

Appellant represented by:	Elaine M. Rucker


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from May 1945 to January 1947 and from September 1950 to December 1951.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the RO.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Between the time service connection became effective May 10, 2004 and October 27, 2011, the Veteran's service-connected low back disorder was manifested primarily by complaints of constant, moderate back pain, fatigue, decreased motion, and stiffness, with flexion to at least 80 degrees and a combined range of motion of at least 189 degrees.  

2.  Effective October 27, 2011, the Veteran's service-connected low back disorder was manifested by moderate kyphosis of the thoracolumbar spine, as well as marked flattening of the normal lumbar lordosis.  

3.  Since service connection became effective May 10, 2004, the Veteran's service-connected degenerative joint disease of the right hip has been manifested primarily by complaints of pain, flexion to at least 89 degrees, an inability to cross his legs, and an ability to toe out to at least 15 degrees.  

4.  Since service connection became effective May 10, 2004, the Veteran's service-connected right knee disorder has been manifested primarily by pain, stiffness and weakness in his right knee with extension to zero degrees and flexion to at least 83 degrees without pain.  

5.  In September 2002, the Board denied the Veteran's claims of entitlement to service connection for degenerative joint disease and degenerative disc disease of the lumbar spine, degenerative joint disease of the right hip, and degenerative joint disease of the right knee.  

6.  On May 4, 2004, the Board denied the Veteran's motion for reconsideration of the issues of entitlement to service connection for degenerative joint disease and degenerative disc disease of the lumbar spine, degenerative joint disease of the right hip, and degenerative joint disease of the right knee.  

7.  On May 10, 2004, VA received the Veteran's request to reopen his claim of entitlement to service connection for a low back disorder.  

8.  On May 10, 2004, VA received the Veteran's request to reopen his claim of entitlement to service connection for a right hip disorder.  

9.  On May 10, 2004, VA received the Veteran's request to reopen his claim of entitlement to service connection for a right knee disorder.  


CONCLUSIONS OF LAW

1.  From May 10, 2004 through October 26, 2011, the criteria were not met for an initial rating in excess of 10 percent for degenerative joint disease and degenerative disc disease of the lumbar spine, effective prior to October 27, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2011).

2.  Effective October 27, 2011, the criteria were met for a rating of 20 percent for degenerative joint disease and degenerative disc disease of the lumbar spine.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2011).

3.  The criteria have not been met for an initial rating in excess of 10 percent for degenerative joint disease of the right hip.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5255 (2011).

4.  The criteria have not been met for an initial rating in excess of 10 percent for degenerative joint disease of the right knee.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2011).

5.  The criteria for an effective date prior to May 10, 2004 for a grant of service connection for degenerative joint disease and degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5110(a) (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.400(q)(1)(ii) (2011).  

6.  The criteria for an effective date prior to May 10, 2004 for a grant of service connection for degenerative joint disease of the right hip have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5110(a) (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.400(q)(1)(ii) (2011).

7.  The criteria for an effective date prior to May 10, 2004 for a grant of service connection for degenerative joint disease of the right knee have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5110(a) (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.400(q)(1)(ii) (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist the Veteran in the development of his claims of entitlement to increased initial ratings for his service connected degenerative joint disease and degenerative disc disease of the lumbar spine, degenerative joint disease of the right hip, and degenerative joint disease of the right knee, as well as his claims of entitlement to an effective date prior to May 10, 2004 for service connection for each of those disorders.  

In its April 2010, rating action the Board granted the Veteran's claims of entitlement to service connection for degenerative joint disease and degenerative disc disease of the lumbar spine, degenerative joint disease of the right hip, and degenerative joint disease of the right knee.  The RO assigned a 10 percent rating for each of those disorders, effective May 10, 2004.  The Veteran disagreed with those ratings and the assigned effective dates, and this appeal ensued.  

Inasmuch as the Veteran's appeal is derived from the initial service connection claim, the issue of entitlement to an increase ratings and earlier effective dates are considered "downstream" issues.  Grantham v. Brown, 114 F.3d 1156 (1997).  Although VA has not specifically notified the Veteran of the information and evidence necessary to substantiate the increased rating and earlier effective date claims, such notice is not required in this case.  

In December 2003, VA General Counsel issued a precedential opinion stating that, if VA received a Notice of Disagreement in response to a decision on a claim for which VA had already sent the Veteran a duty to assist letter, and the Notice of Disagreement raised a new issue, the duty to assist the Veteran did not require VA to provide notice of the information and evidence necessary to substantiate the newly raised "downstream" issue.  Vet. Aff. Op. Gen. Couns. Prec. 3-08 (Notice of Information and Evidence Necessary to Substantiate Claim - Issues Raised in Notice of Disagreement - 38 U.S.C. §§ 5103(a), 7105(d)), 69 Fed. Reg. 25180 (2004)).  The Board is bound by that opinion.  38 U.S.C.A. § 7104(c) (West 2002).  Hence, VA has essentially complied with its duty to assist the Veteran in the development of his claims of entitlement to increased initial ratings for his service-connected degenerative joint disease and degenerative disc disease of the lumbar spine, degenerative joint disease of the right hip, and degenerative joint disease of the right knee and for the claims of earlier effective dates of service connection for each of those disorders.  

After the Veteran filed his notice of disagreement with the RO's April 2010 decision, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the following evidence relevant to his claims for increased ratings and earlier effective dates for service connection for his degenerative joint disease and degenerative disc disease of the lumbar spine, degenerative joint disease of the right hip, and degenerative joint disease of the right knee:  a May 2004 record reflecting the Veteran's treatment by VA and records and reports reflecting the Veteran's treatment by Dr. F. E. Y. from June 2004 through January 2008.  

In November 2008 and October 2011, VA examined the Veteran to determine the extent of impairment attributable to his service-connected degenerative joint disease and degenerative disc disease of the lumbar spine, degenerative joint disease of the right hip, and degenerative joint disease of the right knee.  The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his current medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In addition to the foregoing, VA offered the Veteran a hearing before a member of the Board with respect to his claims for increased ratings and earlier effective dates.  However, to date, he has declined to accept that offer.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal with respect to his claims for increased ratings and earlier effective dates for his service-connected degenerative joint disease and degenerative disc disease of the lumbar spine, degenerative joint disease of the right hip, and degenerative joint disease of the right knee.  He has not identified any outstanding evidence which could support any of those claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

The Factual Background

A review of the evidence discloses that from June 2004 through January 2008, the Veteran was followed primarily by Dr. F. E. Y. for the Veteran's degenerative joint disease and degenerative disc disease of the lumbar spine and for a disorder of his knees.  Dr. Y. reported that during that time, those disorders had definitely deteriorated and that an increase in his activities of daily living, such as gardening or the performance of household chores, caused an increase in his back symptoms.  Therefore, in November 2008 and October 2011, the Veteran was examined by VA to determine the extent of impairment attributable to his service-connected disorders of the low back, right hip, and right knee.

During the November 2008 VA examination, the Veteran walked with an antalgic gait, and it was noted that he used a walker.  He reported that he was unable to stand for more than a few minutes or to walk more than a few yards.  He complained of pain, stiffness and weakness in his right knee and hip but denied effusion, dislocation, subluxation, locking, or flare-ups.  

On examination, there was pain and tenderness, crepitus, and enlargement of the right knee.  There was no ankylosis of any joint.  The Veteran demonstrated a range of right knee motion from zero degrees of extension to 92 degrees of flexion, with pain beginning at 83 degrees.  There was no additional limitation of motion with repeated use.  The Veteran demonstrated flexion of the right hip from zero to 92 degrees and extension from zero to 18 degrees.  On repetitive testing, the Veteran demonstrated a range of right hip flexion from zero to 89 degrees.  The additional limitation of motion was reportedly due to pain, not fatigue, a lack of endurance, weakness, or incoordination.  Repetitive testing produced no additional limitation of right hip extension but did increase the Veteran's pain.  Abduction of the right hip was accomplished from zero to 34 degrees, and adduction was accomplished from zero to 18 degrees.  Internal rotation was also accomplished from zero to 18 degrees, while external rotation was accomplished from zero to 45 degrees.  Repetitive testing produced no additional limitation of abduction, adduction, or internal or external rotation, but there was an increase in pain associated with all of those motions.  

X-rays of the Veteran's right knee revealed osteoporitic bones but were negative for any evidence of a bony injury or osteoarthritis.  X-rays of the Veteran's right hip were normal.

During the November 2008 VA examination, the Veteran reported a history of constant, moderate back pain; fatigue; decreased back motion; and stiffness.  However, he denied spasms, weakness, bowel or bladder impairment, radiating paresthesias, numbness, or flare-ups.  

On examination, there was lumbar flattening but no evidence of lordosis or kyphosis.  The strength in the Veteran's lower extremities was full at 5/5, and his muscle tone was normal without evidence of atrophy.  The sensation in his lower extremities was found to be normal, and his reflexes were 2+ and equal, bilaterally.  His plantar flexion or Babinski's sign was also found to be normal.  The Veteran walked with an antalgic gait but demonstrated normal symmetry and posture.  Testing revealed the following ranges of thoracolumbar spine motion:  flexion to 90 degrees; extension to 17 degrees; lateral flexion to 28 degrees on the right and 26 degrees on the left; and rotation to 30 degrees on the right and to 26 degrees on the left.  The combined range of motion was 217 degrees. On repetitive testing, the following ranges of motion were reduced to the extent indicated:  flexion to 80 degrees; extension to 10 degrees; right lateral flexion to 25 degrees; and left lateral flexion to 18 degrees.  Those reductions were found to be due to pain rather than fatigue, weakness, a lack of endurance, or incoordination.  Repeat testing did not affect the range of lumbar spine rotation to either side, though it did increase the pain, bilaterally.  X-rays revealed on old wedge compression fracture at L1, marked narrowing of the L5-S1 joint space, and marked osteoporitic bones.  

Following the November 2008 examination, the VA examiner noted that the Veteran had retired in February 1977 due to disability associated with his back, knee, and hip.  The VA examiner further noted that the Veteran's service-connected back disorder affected the performance of his usual daily activities to the extent indicated:  It prevented his participation in sports; severely impaired his participation in exercise and recreation; moderately impaired his ability to perform chores or to shop or travel; mildly impaired his bathing, dressing, and toileting; and no affect on his feeding and grooming.  

During the October 27, 2011 VA examination, it was noted that the Veteran had a recent diagnosis of Alzheimer's disease and that he was confined to a wheelchair.  On examination, he had localized pain and tenderness to palpation in the right hip.  He demonstrated hip flexion to 90 degrees on the right and to 105 degrees on the left.  He demonstrated hip extension to 5 degrees, bilaterally.  Hip abduction was lost beyond 10 degrees, also bilaterally.  The Veteran was unable to cross his legs or to toe out beyond 15 degrees.  The Veteran was unable to perform repetitive testing due to his Alzheimer's disease and to the safety risk due to his limited mobility.  There was no ankylosis of either hip and no malunion or nonunion of the femur.  The examiner found that the Veteran's strength for flexion was 4/5, bilaterally and that his strength for abduction was 3/5 on the right and 4/5 on the left.  

The VA examiner stated that the Veteran had functional impairment of the hip and thigh, bilaterally, with less movement than normal, weakened movement, excess fatigability, incoordination, atrophy of disuse, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  The VA examiner stated that the Veteran's hip disorder impacted his ability to work by limiting his ability to stand or walk for prolonged periods.  

On examination of the Veteran's knees, it was noted that the Veteran's right knee was tender to palpation.  There was no recent history of redness, heat, or swelling.  The Veteran was able to move his right knee from zero degrees of extension to 90 degrees of flexion without objective evidence of painful motion.  Repetitive testing revealed functional knee impairment, bilaterally, with less movement than normal, weakened movement, and atrophy of disuse.  On flexion and extension, the Veteran demonstrated bilateral knee strength of 4/5, bilaterally.  Anterior/posterior and lateral stability were normal, bilaterally, and there was no evidence of patellar dislocation or subluxation.  The Veteran had a right knee scar which was not painful or unstable and covered an area of less than 6 square inches.  There was also bony hypertrophy of the knees, greater on the right than the left.  Following the examination, the VA examiner stated that the Veteran's service-connected right knee disorder limited his ability to crouch, crawl, kneel, or climb ladders. 

On examination of the Veteran's back, it was noted that he had a history of chiropractic care for his lumbar spine but had not had any in 6 months.  It was also noted that he did not take pain medication.  The thoracolumbar spine was tender to palpation without evidence of guarding or spasm.  The Veteran's strength in the lower extremities was 4/5, bilaterally; and his reflexes were 2+ and equal at the knees and 1+ and equal at the ankles.  He was unable to respond to sensory testing.  It was noted that the Veteran had right lower extremity pain radiating distally to proximally but no signs of radiculopathy originating in the lumbar spine.  There was also no evidence of bowel or bladder impairment, or of any incapacitating episodes during the previous 12 months, due to his service-connected degenerative disc disease.  There was moderate kyphosis from the mid-thoracic to upper lumbar spine and marked flattening of the normal lumbar lordosis.  The examiner was unable to perform range of motion or repeat range of motion testing due to the Veteran's Alzheimer's disease and the safety risk due to the Veteran's limited mobility.  The examiner commented that the Veteran had experienced chronic and progressive low back pain, which even prior to his Alzheimer's disease had resulted in painful mobility. It was noted that the Veteran had retired due to low back pain and that he was unable to ambulate independently or to lift or carry more than 5 or 10 pounds.  

The Applicable Law and Regulations

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2010).  The particular diagnostic codes for each of the Veteran's service-connected disorders will be set forth in the discussion of each disorder, below.  

The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (When service connection is granted and an initial rating award is at issue (as in this case with respect to radiculopathy of the left lower extremity) separate ratings can be assigned for separate periods from the time service connection became effective.).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

In determining the adequacy of assigned disability ratings, consideration must be given to factors affecting functional loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include a lack of normal endurance and functional loss due to pain and pain on use, specifically limitation of motion due to pain on use including that experienced during flare ups.  38 C.F.R. § 4.40.  Consideration must also be given to weakened movement, excess fatigability, and incoordination, as well as the effects of the disability on the Veteran's ordinary activity.  38 C.F.R. § 4.10, 4.45. 

Analysis

The Veteran contends that the ratings for his service connected degenerative joint disease and degenerative disc disease of the lumbar spine and his degenerative arthritis of the right hip and right knee do not adequately reflect the level of impairment caused by those disorders.  Therefore, he maintains that increased ratings are warranted.  After carefully considering the claim in light of the record and the applicable law, the Board agrees that the evidence supports the claim for an increased rating for his service-connected low back disorder, effective October 27, 2011.  To that extent, the appeal will be allowed.  However, the Board finds that the preponderance of the evidence is against the Veteran's claims for increased ratings for his service-connected low back disorder prior to that date or for increased ratings for his service-connected right hip and right knee disorders.  Therefore, to those extents, the appeal will be denied.  

The Lumbar Spine

The RO has rated the Veteran's service-connected lumbar spine disorder as lumbar strain.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  Low back strain is rated in accordance with the criteria set forth in the following general rating formula:


General Rating Formula for Diseases and Injuries of the Spine

The noted ratings may be assigned with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

A 10 percent rating is warranted for low back syndrome, when forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less or when there is favorable ankylosis of the entire thoracolumbar spine.  

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, are to be evaluated under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note 1.  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note 5.  

Potentially applicable to rating the Veteran's service-connected low back disability is the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5003 and 5237.  Arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

Also potentially applicable in rating the Veteran's service-connected low back disorder is the criteria for rating intervertebral disc syndrome (degenerative disc disease).  Intervertebral disc syndrome (preoperatively or postoperatively) is rated either on the basis of the foregoing general rating formula or on the total duration of incapacitating episodes over the past 12 months, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5243. A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id.

Analysis

The Low Back

A review of the evidence discloses that prior to his VA examination on October 27, 2011, the Veteran's service-connected low back disorder was manifested primarily by complaints of constant, moderate back pain, fatigue, decreased motion, and stiffness.  However, there was no evidence that the Veteran's back disorder caused incapacitating episodes as defined by VA, nor was there evidence of associated spasms, weakness, bowel or bladder impairment, radiating paresthesias, numbness, or lordosis or kyphosis.  Indeed, the Veteran's strength in his lower extremities was full, and his muscle tone was normal without evidence of atrophy.  The sensation in his lower extremities was also found to be normal, as were his reflexes.  Prior to repetitive testing, the Veteran demonstrated flexion of his lumbar spine to 90 degrees and a combined range of lumbar spine motion of 217 degrees.  Even after, repetitive testing, he demonstrated flexion to 80 degrees and a combined range of motion of 189 degrees.  Those reductions were found to be due to pain rather than fatigue, weakness, a lack of endurance, or incoordination.  In any event, such findings did not meet or more nearly approximate the criteria for a rating in excess of 10 percent under any of the applicable rating criteria.  Therefore, prior October 27, 2011, there was no schedular basis for an increased rating for his service-connected low back disorder.

During the October 27, 2011 VA examination, however, the Veteran demonstrated moderate kyphosis of the thoracolumbar spine, as well as marked flattening of the normal lumbar lordosis.  Such findings do meet or more nearly approximate the schedular criteria for a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  Therefore, an increased rating is warranted, effective October 27, 2011, and to that extent, the appeal is granted.

In arriving at this decision, the Board has considered the possibility of a still-higher schedular evaluation under the applicable rating criteria.  However, the evidence remains negative for any findings that the forward flexion of the Veteran's thoracolumbar spine is 30 degrees or less; that there is favorable ankylosis of the entire thoracolumbar spine; that there are any associated objective neurologic abnormalities; or that the Veteran's lumbar spine disorder has been productive of any incapacitating episodes as defined by VA.  Therefore, the Veteran does not meet or more nearly approximate the schedular criteria for next higher 40 percent evaluation.  Accordingly, a rating of 20 percent and no higher is warranted for the Veteran's service-connected back disorder, effective October 27, 2011.
The Right Hip

The RO has rated the Veteran's right hip disorder as impairment of the femur.  38 C.F.R. § 4.71a, Diagnostic Code 5255.  A 10 percent rating is warranted for malunion of the femur with slight knee or hip disability.  A 20 percent rating is warranted for moderate knee or hip disability, and a 30 percent rating is warranted for marked knee or hip disability.  

Also potentially applicable in rating the Veteran's service-connected right hip disorder is the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Codes5252 and Diagnostic Code 5253.  A 10 percent rating is warranted when limitation of flexion of the thigh is limited to 45 degrees, while a 20 percent rating is warranted for limitation of flexion of the thigh to 30 degrees.  A 30 percent rating is warranted when limitation of flexion of the thigh is limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes5252.  Under Diagnostic Code 5253, a 10 percent rating is warranted for impairment of the thigh, manifested by limitation of rotation of the thigh, such that the foot of the affected leg cannot toe-out beyond 15 degrees or when limitation of abduction is such that the Veteran cannot cross his legs.  A 20 percent rating is warranted for limitation of abduction of the thigh, when motion is lost beyond 10 degrees.  

The Veteran's service-connected right hip disorder is manifested primarily by complaints of pain, flexion to at least 89 degrees, an inability to cross his legs and an ability to toe out to at least 15 degrees.  While repetitive testing increases the pain and produces several degrees of additional limitation of motion, the preponderance of the evidence is against a finding of associated fatigue, lack of endurance, weakness, or incoordination specific to the right hip.  In this regard, the October 2011 VA examination report shows that the Veteran has a recent diagnosis of Alzheimer's disease which contributes to his overall level of impairment.  Indeed, reports that the Veteran has functional impairment of the hip and thigh with less movement than normal, weakened movement, excess fatigability, incoordination, atrophy of disuse, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing apply to the Veteran's hips, bilaterally.  Similarly, the October 2011 report that the Veteran's hip abduction was lost beyond 10 degrees applied equally to the Veteran's service-connected right hip disability and to his nonservice-connected left hip disability.  As such, those findings do not support the Veteran's claim for an increased rating for his service-connected right hip.  Indeed, there is no evidence that the Veteran's right hip disability, by itself, is productive of any more than slight disability.  As such, the Veteran does not meet or more nearly reflect the schedular criteria for a rating in excess of 10 percent for his service-connected right hip disability.  Accordingly, an increased rating is not warranted, and to that extent, the appeal is denied. 

The Right Knee

Limitation of motion of knee is rated in accordance with 38 C.F.R. §§ 4.71a, Diagnostic Codes 5260 and 5261.  A 10 percent rating is warranted when flexion is limited to 45 degrees or when extension is limited to 10 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees or when extension is limited to 15 degrees.  A 30 percent rating is warranted when flexion is limited to 15 degrees or when extension is limited to 20 degrees.  In this regard, the Board notes that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261 provided that the degree of disability is compensable under each set of criteria.  Vet. Aff. Op. Gen. Couns 9-04 (Rating Limitation of Flexion and Extension of the Leg, 69 Fed. Reg. 59990 (2004)).  

Also potentially applicable in rating the Veteran's right knee disability is 38 C.F.R. §§ 4.71a, Diagnostic Code 5257 the Diagnostic Code used to rate knee impairment associated with recurrent subluxation or lateral instability.  A 10 percent rating is warranted for slight impairment, manifested by recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate impairment, while a 30 percent rating is warranted for severe impairment.  

A further review of the evidence discloses that the Veteran's service-connected right knee disorder is manifested primarily by pain, stiffness and weakness in his right knee without redness, heat, effusion, dislocation, subluxation, locking, or flare-ups.  He has a full range of knee extension to zero degrees and flexion to at least 83 degrees without pain.  Repetitive motion increases the pain but does not add to the limitation of motion.  In this regard, the Board acknowledges that the October 2011 VA examiner reported that repetitive testing revealed functional knee impairment with less movement than normal, weakened movement, and atrophy of disuse.  As above, however, such findings were applicable to the Veteran's service-connected right knee disability and to his service-connected left knee disability and the evidence strongly suggests that such equanimity is attributable the Veteran's recently diagnosed Alzheimer's disease.  Therefore, such findings tend to militate against a conclusion that the Veteran's right knee disorder, by itself, is productive of a higher degree of impairment.  

In light of the foregoing discussion, the Board finds that the preponderance of the evidence is against a finding that the Veteran's right knee disorder meets or more nearly approximates the schedular criteria for a rating in excess of 10 percent for his service-connected right knee disorder.  

In arriving at this decision, the Board has considered whether the Veteran is entitled to separate ratings for instability and arthritis as well as for lost flexion and extension. Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (holding that, while evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided, it is possible for a Veteran to have "separate and distinct manifestations" from the same injury, permitting different disability ratings); Vet. Aff. Op. Gen. Couns. Prec. 23-97 (Multiple Ratings for Knee Disability, 62 Fed. Reg. 63,604 (1997)); Vet. Aff. Op. Gen. Couns 9-98 (Multiple Ratings for Musculoskeletal Disability and Applicability of 38 C.F.R. §§ 4.40, 4.45, and 4.59, 63 Fed. Reg. 56704 (1998)) (holding that separate ratings may be assigned in cases where a service-connected knee disability includes both limitation of motion due to arthritis and instability, provided that the degree of disability is compensable under each set of criteria).  In this case, however, the Veteran does not demonstrate the requisite instability.  Therefore, separate ratings are not warranted on that basis. 


Extraschedular Considerations 

In arriving at the foregoing decisions, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected degenerative joint disease and degenerative disc disease of the lumbar spine, degenerative joint disease of the right hip, and degenerative joint disease of the right knee.  

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

In this case, neither the Veteran nor his representative have expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the currently assigned rating.  See Brannon v. West, 12 Vet. App. 32 (1998) (while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).  Moreover, the Veteran and his representative have not identified, and the Board has not found, any factors which may be considered to be exceptional or unusual with respect to the service-connected degenerative joint disease and degenerative disc disease of the lumbar spine, degenerative joint disease of the right hip, and degenerative joint disease of the right knee.  In this regard, the record does not show that the Veteran has required frequent hospitalizations for any of those disorders.  Indeed, no unusual clinical picture has been presented, nor is there any other factor which takes the disability outside the usual rating criteria.  

In this regard, the Veteran contends that his service-connected back disorder is the same disorder which caused him to accept a 1977 disability retirement from the United States Postal Service.  Therefore, he maintains that it markedly interfered with his employment.  While the Veteran's disability retirement is relevant evidence which needs to be weighed and evaluated, it is not dispositive in determining the need for an extraschedular consideration.  Indeed, such a finding is not controlling on VA.  Each agency has its own law and regulations to consider in making such a determination.  As such, a disability retirement from the Post Office does not, necessarily, require extraschedular consideration by VA.  See, e.g., Faust v. West, 13 Vet. App. 342, 356 (2000).

The Veteran did work for the Post Office for more than 23 years prior to his retirement, and there is no evidence that his back disorder which caused his retirement is the same as that for which service connection was recently granted.  Moreover, there is no evidence that the Veteran's current level of back impairment markedly interferes with employment.  In short, the evidence does not support the proposition that the Veteran's degenerative joint disease and degenerative disc disease of the lumbar spine, degenerative joint disease of the right hip, and degenerative joint disease of the right knee present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Accordingly, further action is not warranted under 38 C.F.R. § 3.321 (b)(1).

The Earlier Effective Date Claims

The Veteran also seeks entitlement to an effective date prior to May 10, 2004 for grants of service connection for degenerative joint disease and degenerative disc disease of the lumbar spine, degenerative joint disease of the right hip, and degenerative joint disease of the right knee.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the legal basis for the assignment of an earlier effective date is not warranted for any of those disorders.  Accordingly, those issues on appeal are denied.

Generally, the effective date of an award of service connection shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(a).  When new and material evidence is received after a final disallowance, the effective date of service connection will be the date of the receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii). 

A specific claim in the form prescribed by the VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2011).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA from a veteran, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a veteran who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  The mere presence of medical evidence does not establish an intent on the part of the Veteran to seek service connection.  Rather, he must assert the claim expressly or impliedly.  Brannon v. West, 12 Vet. App. 32, 35 (1998).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the Veteran for execution.  If received within 1 year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2008).

In this case, the Veteran's claim of entitlement to service connection for degenerative joint disease and degenerative disc disease of the lumbar spine, degenerative joint disease of the right hip, and degenerative joint disease of the right knee was before VA on multiple occasions.  The claims were considered and denied, the last time in a September 2002 decision by the Board.  On May 4, 2004, the Board also denied the Veteran's motion for reconsideration of those issues.  The Veteran did not appeal either of those decisions to the United States Court of Veterans Claims; and, therefore, those decisions became final under the law and regulations then in effect.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. §§ 20.1001(c), 20.1100(a) (2004).  

On May 10, 2004, VA received correspondence from the Veteran suggesting that he wished to reopen his claim of entitlement to service connection for degenerative joint disease and degenerative disc disease of the lumbar spine, degenerative joint disease of the right hip, and degenerative joint disease of the right knee.  

In May 2008, the Board found that the Veteran had submitted new and material evidence to reopen his claims for a low back disorder, a right hip disorder, and a right knee disorder.  The Board then remanded the case to the RO for further development.

In April 2010, following a de novo review of the record, the RO granted the Veteran's claims of entitlement to service connection for degenerative joint disease and degenerative disc disease of the lumbar spine, degenerative joint disease of the right hip, and degenerative joint disease of the right knee.  The RO assigned an initial 10 percent rating for each of those disorders, effective May 10, 2004, the date of the receipt of the reopened claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii).

There is no evidence of any unadjudicated communication, dated prior to May 10, 2004, which could even be construed as an informal clam for service connection for degenerative joint disease and degenerative disc disease of the lumbar spine, degenerative joint disease of the right hip, and degenerative joint disease of the right knee.  Although those disorders were first diagnosed prior to May 10, 2004, the date of the receipt of the claim controls, as it occurred later than the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii).  Thus, there is simply no legal basis for an effective date prior to May 10, 2004 for a grant of service connection for degenerative joint disease and degenerative disc disease of the lumbar spine, degenerative joint disease of the right hip, and degenerative joint disease of the right knee.  The law is dispositive of the issue; and, therefore, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Prior to October 27, 2011, an initial rating in excess of 10 percent is denied for degenerative joint disease and degenerative disc disease of the lumbar spine.

Effective October 27, 2011, a 20 percent rating is granted for degenerative joint disease and degenerative disc disease of the lumbar spine.

Entitlement to an initial rating in excess of 10 percent is denied for degenerative joint disease of the right hip.

Entitlement to an initial rating in excess of 10 percent is denied for degenerative joint disease of the right knee.

Entitlement to an effective date prior to May 10, 2004 is denied for service connection for degenerative joint disease and degenerative disc disease of the lumbar spine.

Entitlement to an effective date prior to May 10, 2004 is denied for service connection for degenerative joint disease of the right hip.

Entitlement to an effective date prior to May 10, 2004 is denied for service connection for degenerative joint disease of the right knee.



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


